04/13/2021



                                                                                          Case Number: DA 21-0111




                                                                       FLED
                                                                       APR 1 3 2021
                                                                   Bowen Greenwood
                                                                 Clerk of supreme Court
                                                                    State nf Montana


       IN THE SUPREME COURT OF THE STATE OF MONTANA

                                       DA 21-0111

JADA KU,

            Plaintiff and Appellant,

      v.
                                                                   THIRD
                                                     ORDER OF MEDIATOR APPOINTMENT
GREAT FALLS PUBLIC LIBRARY,

            Defendant and Appellee.


       J. Brian Bulger, the mediator previously appointed in this matter, has notified the

Court that he declines the appointment. Accordingly, J. Brian Bulger's order of mediator

appointment is hereby rescinded and

       IT IS ORDERED THAT Timothy McKittrick, 410 Central Avenue, Suite 622,

P.O. Box 1184 Great Falls, MT 59421, whose name appears next on the list of attorneys

desiring appointment as mediators for Domestic Relations appeals which is maintained

pursuant to M.R.App.P., 7(4)(e), is hereby appointed to conduct the mediation process

required by M.R.App.P., 7(5), and

       IT IS FURTHER ORDERED that the time periods set forth in M.R.App.P.,

7(5)(d) shall run from the date of this order of appointment.

       A true copy of this order is being mailed to counsel of record for the parties, or to

the parties individually if not represented by counsel, on the date hereof.
     DATED this 13th day of April, 2021.




                                                             Bowen Greenwood
                                                         Clerk of Supreme Court




c:   Jada Ku,300 56th Street S., Great Falls, MT 59405
     Jordon York Crosby,P.O. Box 1746, Great Falls, MT 59403